Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-117863, filed on 01/31/2020.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/13/2019 and 04/24/2020 have been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 12/13/2019 is noted by the Examiner.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a retaining member formed of a non-magnetic material, the retaining member being fixed on the body; a magnetism detector detecting a magnitude of a magnetic field component along one of X, Y, and Z axes, the magnetism detectors being fixed respectively on side faces of the retaining member that are perpendicular to a face being in contact with the body; and a circuit board to which an output signal of the magnetism detector is transmitted, the circuit board being fixed on the body, wherein the retaining member and the circuit board are separated from each other, and a terminal pin that electrically connects the magnetism detector and the circuit board is fixed to the retaining member between the magnetism detector and the circuit board.”

8.	Regarding claim 14, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 14,
“…a retaining member formed of a non-magnetic material, the retaining member being fixed on the body; a magnetism detector detecting a magnitude of a magnetic field component along one of X, Y, and Z axes, the magnetism detectors being fixed respectively on side faces of the retaining member that are perpendicular to a face being in contact with the body; and a circuit board to which an output signal of the magnetism detector is transmitted, the circuit board being fixed on the body, wherein the retaining member and the circuit board are separated from each other, and a terminal pin that electrically connects the magnetism detector and the circuit board is fixed to the retaining member between the magnetism detector and the circuit board, wherein a reference face of the triaxial magnetism detectors matches a reference face of the satellite.”
9.	The closest prior art references that were found based on an updated search.
Nakajima et al. US 2013/0147474 - Current detecting apparatus mounted in e.g. hybrid automobile, has connector supporting portion to position main portion in three directions in which second lead terminal is extended in parallel to first lead terminal.
Nakajima et al. US 2013/0162246 - Current detecting apparatus for detecting electric current flowing through transmission channel such as bus bar, has lid-side substrate holding portion and container-side substrate holding portion which hold circuit board tightly.
Beichler et al. US 2005/0017714 - Magnetic field sensor device for finding direction of earth`s magnetism, has magnetic field sensor units separately manufactured before putting together to build field sensor device.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 14; therefore claims 1-14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAUL J RIOS RUSSO/Examiner, Art Unit 2867